 Case 3:19-cv-00943-RJD Document 29 Filed 07/13/20 Page 1 of 3 Page ID #186




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

JEFFREY WHITEHEAD,                             )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )            Case No. 19-cv-943 RJD
                                               )
NURSE HILLARY, KASSANDRA                       )
FREEMAN, and DEBBIE PERKINS                    )
                                               )
       Defendants.                             )


                                            ORDER

DALY, Magistrate Judge:

       This matter comes before the Court on Defendants’ Motion to Set Aside Default (Doc. 28),

filed on June 24, 2020. Plaintiff did not file a Response. This matter also comes before the Court

on Plaintiff’s Motion for Default Judgment (Doc. 22). Defendants filed a Response (Doc. 25) and

Plaintiff filed a Reply (Doc. 26) to Defendant’s Response. For the reasons set forth below,

Defendants’ Motion to Set Aside Default is GRANTED and Plaintiff’s Motion for Default

Judgment is DENIED.

       Plaintiff, currently incarcerated at Dixon Correctional Center, filed this cause of action

pursuant to 42 U.S.C §1983. Plaintiff alleges that Defendants were deliberately indifferent to his

broken arm at Shawnee Correctional Center. The Court sent waivers of service to Defendants on

January 6, 2020. The Court received waivers of service executed by Defendants on January 16,

2020, making their answers due on March 16, 2020. No answers were filed.

       On May 27, 2020, the Court ordered the Clerk to make an Entry of Default against all three

Defendants and ordered Plaintiff to file a Motion for Default on or before June 17, 2020. On May

                                          Page 1 of 3
 Case 3:19-cv-00943-RJD Document 29 Filed 07/13/20 Page 2 of 3 Page ID #187




28, 2020, the Clerk made an Entry of Default against Defendants. On that same day, but after the

Clerk made the Entry of Default, Defendants filed a Motion for Leave to Answer. On June 4, 2020,

Plaintiff filed a Motion for Default, and Defendants responded on June 5, 2020. The Court denied

Defendants’ Motion for Leave to File Answer on June 24, 2020, as there was an Entry of Default

against the defendants. Later that day, Defendants filed their Motion to Set Aside Default.

        In order to vacate an entry of default, the moving party must show: “(1) good cause for the

default; (2) quick action to correct it; and (3) a meritorious defense to the complaint.” Cracco v.

Vitran Express., Inc., 559 F.3d 625, 630-31 (7th Cir. 2009) (internal quotations omitted). The

Court views these elements in a lenient manner. Id. at 631. The Seventh Circuit favors a trial on

the merits versus a default. Sun v. Bd. of Trustees of Univ. of IL, 473 F.3d 799, 811(7th Cir. 2007).

In support of their Motion to Set Aside Entry of Default, Defendants represent to the Court that

their case was not timely assigned to defense counsel because of an undetermined administrative

error. Counsel entered for Defendants the day after the Court ordered the Clerk to make an Entry

of Default. Defendants filed the instant motion on the same day that the Court denied their Motion

for Leave to Answer. Accordingly, Defendants have established good cause for the default and

quick action to correct it.

        Defendants further contend that they have a meritorious defense to Plaintiff’s claims in that

they were not deliberately indifferent to Plaintiff’s medical condition. Because a trial on the merits

is favored, and because there is a lenient standard for vacating an Entry of Default, Defendants’

Motion to Set Aside Default is GRANTED. The Clerk’s Entry of Default is hereby VACATED.

Defendants are ORDERED to file their answer to Plaintiff’s complaint by July 20, 2020. In light

of this Order, Plaintiff’s Motion for Default Judgment (Doc. 31) is DENIED AS MOOT.


                                            Page 2 of 3
Case 3:19-cv-00943-RJD Document 29 Filed 07/13/20 Page 3 of 3 Page ID #188




IT IS SO ORDERED.

DATED: July 13, 2020


                                        s/ Reona J. Daly
                                        Hon. Reona J. Daly
                                        United States Magistrate Judge




                                Page 3 of 3
